Title: Thomas Jefferson to Charles Pinckney, 2 February 1812
From: Jefferson, Thomas
To: Pinckney, Charles


          
                  Dear Sir 
                   
                     Monticello 
                      
                        J 
                        Feb. 2. 12.
            Your favor of Dec. 18. is duly recieved and I am happy to learn from it that you are well and still active in the cause of our country. S. Carolina remains firm too to sound principles. of her orthodoxy I shall never doubt. you have the peculiar advantage of gathering all your aristocracy into Charleston, where alone it can be embodied, and where alone it can be felt.
			 
			 
			 we
			 are to have war then? I believe so, and that it is necessary. every hope from time, patience & the love of peace is exhausted, and war or abject submission are the only alternatives left us.
			 I am
			 forced from my hobby, peace until our revenue is liberated. then we could make war without either taxes new taxes or loans, and in peace apply the same resources to internal improvement. but they will not give us time to get into this happy state. they will force us, as they have forced France to become a nation of souldiers, & then the more woe to them. but all this is for future history. mine is drawing to it’s close. age begins to press sensibly on me, and I leave politics
			 to those of more vigour of body and mind.
			 
		  
			 I give up newspapers for Horace & Tacitus, and withdraw my mind from contention of every kind, perfectly secure that our rulers & fellow citizens are taking all possible care of us. they will still have many years of aid from you, and that they may be years of health, honor & happiness is my sincere prayer.
          
            Th:
            Jefferson
        